Case 3:14-cr-00175-WHA Document 962-38 Filed 01/10/19 Page 1 of 3




          EXHIBIT LL
    ffll          PacificCase
                          Gas &3:14-cr-00175-WHA
        Vegetation Management
    _ _ Work Request NPNB1015790
                  Mar 25, 2016
                                Electric                                         Document 962-38Division:
                                                                                                    FiledNorth
                                                                                                           01/10/19
                                                                                                               Bay  Page 2 of 3
                                                                                                                       Circuit: PUEBLO 1104 #0043291104



                                                                                                            SSD Routing#: 910
                                                                                                                   Contractor: Davey
                  0013-5976                                                                                          Contract: ZS4335009F
                  PUEBLO 1104 NAPA Q2                                                                              Work Type: Distribution
                                                                                                                   Acct Type : Maintenance
                                                                                                                   Total Loe# 29
        General Comments:
        Work Request= NPNB1015790 and TL.sAcctType= 'M'
    Location Num: 10
       Address                                                             City                     Quad Map           Thomas Guide Area                  Inspection Date / Time
       3683 ATLAS PEAK RD                                                  NAPA                     JJ-40              T-410-C6     17-4                  2/23/16 2:50 PM
       XStreet                                         !Group              County                   Loe Rt :           U-Bld           lnsp               Inspection Company
       WESTGATE DR                                                         NAPA                     240                No              c7cp               Davey RG
       Location Directions                                                                          Loe Lat/Lon                        Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198 ALONG                                  38.413562 / -122.248458         SABINO             707-483-3034
       RD
       Alerts                                                                                       Struct1            Struct2         Customer Name #2    Customer Phone #2
       Notify First Traffic Issue                                                                                                      SABINO             '707-483-3034
       SRA                         ITag Number         ITag Type            Packet Project#         SSD#:                                                 NTW Number
       Yes                                                                  0013-5976               709
       3683 ATLAS PEAK RD                                                   NAPA                    JJ-40              T-410-C6        17-4               2/23/16 2:50 PM
       XStreet                                         IGroup              County                   Loe Rt :           U-Bld           lnsp               Inspection Company
       WESTGATE DR                                                         NAPA                     240                No              c7cp               Davey RG
       Location Directions                                                                          Loe Lat/Lon                        Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198ALONG                                   38.413562 / -122.248458         SABINO             707-483-3034
       RD
       Alerts                                                                                       Struct1            Struct2         Customer Name #2   Customer Phone #2
       Notify First Traffic Issue                                                                                                      SABINO             707-483-3034
       SRA                         ITag Number         ITag Type            Packet Project#         SSD#:                                                 NTW Number
       Yes                                                                  0013-9063               709
        Loe Comments :               PL#197 TO PL# 198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE ACCESS ;
                                     MIKE SABOLSKI OWNER.

       !Location Summary:            Units: 3              Notification:
                                                                                            <------------Completed------------>
                                                       Priority    Est      HV     Est
        Crew      Tree - s ecies     Trim T     e                                            Date              a       T&M        OT      Hrs             B                 Tree#


        LA        Coast Live Oak TopDirecti            Routine                              4/5/16                     TR         0             NAVARRO                        51
        Com :
       Tline:                                          Owner : Private                   Clearance: 15
                                                         Tree Lat/Lon:
       Wire Type: None                VELB Area : No     38.4136571-122.248503           Worked Reason :




        Tree Com: 0.4 SPN , 5XSTM, UNDR LNS, ABV RD; FLG                                 Worked Comments:
        PscCom :
       Alerts:


        LA        Coast Live Oak Top                                                        415/16             3       TR         0             NAVARRO


       Tline:                                          Owner : Pr ivate                  Clearance: 10
                                                         Tree Lat/Lon:
       Wire Type: None                VELB Area: No      38.4140081-122.248635           Worked Reason :




        Tree Com: 0.7 SPN, 2XSTM, UNDR LNS, IFO FNC; FLG                                 Worked Comments :
        Psc Com : NO LEAVES
       Alerts :




                                                                                                                                         Page 11 of 33

CONFIDENTIAL                                                                                                                                                  PGE-CPUC_00010233
    ffll          PacificCase
                          Gas &3:14-cr-00175-WHA
        Vegetation Management
    _ _ Work Request NPNB1015790
                  Mar 25, 2016
                                Electric                                          Document 962-38Division:
                                                                                                     FiledNorth
                                                                                                            01/10/19
                                                                                                                Bay  Page 3 of 3
                                                                                                                       Circuit: PUEBLO 1104 #0043291104


                                                                                                            SSD Routing#: 910
                                                                                                                   Contractor: Davey
                  0013-5976                                                                                          Contract: ZS4335009F
                  PUEBLO 1104 NAPA Q2                                                                              Work Type: Distribution
                                                                                                                   Acct Type: Maintenance
                                                                                                                   Total Loe# 29
        General Comments:
         Work Request= NPNB1015790 and TL.sAcctType= 'M'
    Location Num: 10
       Address                                                             City                     Quad Map           Thomas Guide Area                  Inspection Date / Time
       3683 ATLAS PEAK RD                                                  NAPA                     JJ-40              T-410-C6        17-4               2/23/16 2:50 PM
       XStreet                                         IGroup              County                   Loe Rt :           U-Bld           lnsp               Inspection Company
       WESTGATE DR                                                         NAPA                     240                No              c7cp               Davey RG
       Location Directions                                                                          Loe Lat/Lon                        Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198 ALONG                                  38.413562 / -122.248458         SABINO             707-483-3034
       RD
       Alerts                                                                                       Struct1            Struct2         Customer Name #2   Customer Phone #2
       Notify First Traffic Issue                                                                                                      SABINO             707-483-3034
       SRA                         ITag Number         ITag Type           Packet Project#          SSD#:                                                 NTW Number
       Yes                                                                 0013-5976                709
       3683 ATLAS PEAK RD                                                  NAPA                     JJ-40              T-410-C6        17-4               2/23/16 2:50 PM
       XStreet                                         IGroup              County                   Loe Rt :           U-Bld           lnsp               Inspection Company
       WESTGATE DR                                                         NAPA                     240                No              c7cp               Davey RG
       Location Directions                                                                          Loe Lat/Lon                        Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM -7.13;POLE#197 TO POLE#198ALONG
       RD
       Alerts
                                                                                                       38.413562 / -122.248458

                                                                                                    Struct1            Struct2
                                                                                                                                       SABINO

                                                                                                                                       Customer Name #2
                                                                                                                                                          -
                                                                                                                                                          707-483-3034

                                                                                                                                                          Customer Phone #2
       Notify First Traffic Issue                                                                                                      SABINO             707-483-3034
       SRA                         ITag Number         ITag Type           Packet Project#          SSD#:                                                 NTW Number
       Yes                                                                 0013-9063                709
        Loe Comments :               PL#197 TO PL# 198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE ACCESS ;
                                     MIKE SABOLSKI OWNER.

       !Location Summary:            Units: 3              Notification:
                                                                                            <------------Completed------------>

                                                       Priority    Est     HV      Est
        Crew      Tree - s ecies     Trim T     e                                            Date              a       T&M        OT      Hrs             B                 Tree#


        LA        Coast Live Oak TopDirecti            Routine                              4/5/16                     TR         0             NAVARRO                        61
        Com :
       Tline:                                          Owner: Private                    Clearance: 12
                                                        Tree Lat/Lon:
       Wire Type: None                VELB Area : No    38.413630/-122.248522            Worked Reason :




        Tree Com: 0.2 SP, UNDRLNS , ABV RD, IFO FNC; FLG IFO TRE                         Worked Comments :
        PscCom :
       Alerts :
        Notes :




    Location Num: 11




                                                                                                                                         Page 12 of 33

CONFIDENTIAL                                                                                                                                                  PGE-CPUC_00010234
